DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on May 25, 2022 has been received and considered. By this amendment, claims 1, 25, and 27 are amended and claims 1, 3, 5-8 and 21-27 are now pending in the application.
Allowable Subject Matter
Claims 1, 3, 5-8 and 21-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious “the stimulation lead is positioned [in] direct contact with a plurality of specific layers of the cortex through the plurality of stimulation sites” and “wherein the specific layers of the cortex comprises molecular layer, external granular layer, external pyramidal layer, internal granular layer, internal pyramidal layer, and polymorphic layer” in combination with the rest of the claimed limitations set forth in the independent claim.
Searching by the Examiner yielded prior art as cited in the previous Office Actions.  Based on Applicant’s arguments and the Examiner’s review of the Office Actions mailed on January 12, 2022 and May 11, 2022, the subject matter is deemed to be allowable. Further explanation can be reviewed in the Applicant’s arguments filed on April 7, 2022 and May 25, 2022. Therefore, it is concluded by the examiner that claims 1, 3, 5-8, and 21-27 of the present invention contain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792